NUMBER 13-11-00550-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG

                                  IN RE BRIAN HOWELL


                         On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Memorandum Opinion Per Curiam1

       Relator, Brian Howell, has filed what appears to be a petition for writ of mandamus

alleging that the Honorable Jose Longoria, presiding judge of the 214th Judicial District

Court of Nueces County, Texas, abused his discretion by failing to rule on a motion filed

by relator.

       Having reviewed and fully considered relator’s petition, this Court is of the opinion

that relator has not shown himself entitled to the relief requested and that the petition

       1
          See TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions), 52.8(d) (“When
denying relief, the court may hand down an opinion but is not required to do so.”).
should be denied. See TEX. R. APP. P. 52.8(a). Accordingly, relator’s petition for writ of

mandamus is DENIED.


                                                       PER CURIAM

Do Not Publish.
TEX. R. APP. P. 47.2(b).
Delivered and filed the
26th day of August, 2011.




                                            2